


Exhibit 10.15(m)

 

THIRTEENTH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT

 

This Thirteenth Amendment to Non-Recourse Receivables Purchase Agreement (this
“Amendment”) is entered into as December 12, 2007, by and between SILICON VALLEY
BANK, a California-chartered bank, with its principal place of business at 3003
Tasman Drive, Santa Clara, California 95054 and with a loan production office
located at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Buyer”) and ASPEN TECHNOLOGY, INC., a Delaware corporation
with offices at Ten Canal Park, Cambridge, Massachusetts 02141 (“Seller”).

 

1.                                      DESCRIPTION OF EXISTING AGREEMENT. 
Reference is made to a certain Non-Recourse Receivables Purchase Agreement by
and between Buyer and Seller dated as of December 31, 2003, as amended by a
certain First Amendment to Non-Recourse Receivables Purchase Agreement dated
June 30, 3004, as further amended by a certain Second Amendment to Non-Recourse
Receivables Purchase Agreement dated September 30, 2004, as further amended by a
certain Third Amendment to Non-Recourse Receivables Purchase Agreement dated
December 31, 2004, as further amended by a certain Fourth Amendment to
Non-Recourse Receivables Purchase Agreement dated March 8, 2005, as further
amended by a certain Fifth Amendment to Non-Recourse Receivables Purchase
Agreement dated March 31, 2005, as further amended by a certain Sixth Amendment
to Non-Recourse Receivables Purchase Agreement dated December 29, 2005, as
further amended by a certain Seventh Amendment to Non-Recourse Receivables
Purchase Agreement dated as of July 17, 2006, as further amended by a certain
Eighth Amendment to Non-Recourse Receivables Purchase Agreement dated as of
September 15, 2006, as further amended by a certain Ninth Amendment to
Non-Recourse Receivables Purchase Agreement dated as of January 12, 2007, as
further amended by a certain Tenth Amendment to Non-Recourse Receivables
Purchase Agreement dated as of April 13, 2007, as further amended by a certain
Eleventh Amendment to “Non-Recourse Receivables Purchase Agreement dated as of
June 28, 2007, and as further amended by a certain Twelfth Amendment to
Non-Recourse Receivables Purchase Agreement dated as of October 16, 2007 (as
further amended from time to time, the “Purchase Agreement”).  Capitalized terms
used but not otherwise defined herein shall have the same meaning as in the
Purchase Agreement.

 

2.                                      DESCRIPTION OF CHANGE IN TERMS.

 

Modification to Purchase Agreement

 

A.                                    The Purchase Agreement shall be amended by
inserting the following new definition, appearing alphabetically in Section  1
thereto (and thereby amending the existing numbering in Section 1):

 

“                                          “Surplus” has the meaning set forth
in Section 8(b) hereof.”

 

--------------------------------------------------------------------------------


 

B.                                    The Purchase Agreement shall be amended by
deleting the following text appearing in Section 8(b) hereof:

 

“In addition, in the event that the Buyer receives payment of a Purchased
Receivable in an amount less than the United States dollar value of the Total
Purchased Receivables Amount for such Purchased Receivable as set forth on the
Schedule solely and directly due to fluctuations in foreign exchange rates (the
“Deficiency”), then the Seller shall immediately indemnify Buyer for the
Deficiency in an amount equal to the Deficiency.”

 

and inserting in lieu thereof the following:

 

“In addition, in the event that the Buyer receives payment of a Purchased
Receivable in an amount less than the United States dollar value of the Total
Purchased Receivables Amount for such Purchased Receivable as set forth on the
Schedule solely and directly due to fluctuations in foreign exchange rates (the
“Deficiency”), then the Seller shall immediately indemnify Buyer for the
Deficiency in an amount equal to the Deficiency in an amount equal to the
Deficiency.  In the event that the Buyer receives payment of a Purchased
Receivable in an amount greater than the United States dollar value of the Total
Purchased Receivables Amount for such Purchased Receivable as set forth on the
Schedule solely and directly due to fluctuations in foreign exchange rates (the
“Surplus”), then the Buyer shall immediately turn over to the Seller an amount
equal to the Surplus.”

 

3.                                      FEES.  Seller shall reimburse Buyer for
all legal fees and expenses incurred in connection with this Amendment

 

4.                                      CONSISTENT CHANGES.  The Purchase
Agreement is hereby amended wherever necessary to reflect the changes described
above.

 

5.                                      RATIFICATION OF DOCUMENTS.  Seller
hereby ratifies, confirms, and reaffirms all terms and conditions of the
Purchase Agreement.

 

6.                                      CONTINUING VALIDITY.  Seller understands
and agrees that in modifying the Purchase Agreement, Buyer is relying upon
Seller’s representations, warranties, and agreements, as set forth in the
Purchase Agreement.  Except as expressly modified pursuant to this Amendment,
the terms of the Purchase Agreement remain unchanged and in full force and
effect.  Buyer’s agreement to modifications to the Purchase Agreement pursuant
to this Amendment in no way shall obligate Buyer to make any future
modifications to the Purchase Agreement.

 

7.                                      NO DEFENSES OF SELLER.  Seller hereby
acknowledges and agrees that Seller has no offsets, defenses, claims, or
counterclaims against Buyer with respect to the Purchase Agreement or otherwise,
and that if Seller now has, or ever did have, any offsets,

 

--------------------------------------------------------------------------------


 

defenses, claims, or counterclaims against Buyer, whether known or unknown, at
law or in equity, all of them are hereby expressly WAIVED and Seller hereby
RELEASES Buyer from any liability thereunder.

 

8.                                      COUNTERSIGNATURE.  This Amendment shall
become effective only when it shall have been executed by Seller and Buyer.

 

[remainder of page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

This Amendment is executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first written above.

 

SELLER:

 

BUYER:

 

 

 

ASPEN TECHNOLOGY, INC.

 

SILICON VALLEY BANK

 

 

 

By:

 

/s/ Brad Miller

 

By:

 

/s/ John K. Peck

 

 

 

 

 

 

 

Name:

 

Brad Miller

 

Name:

 

John K. Peck

 

 

 

 

 

Title:

 

SUP-CFO

 

Title:

 

SVP

 

--------------------------------------------------------------------------------
